UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
FARHI SAEED BIN MOHAMMED,      :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1347 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                   ORDER

       A Status Conference was held in this case on June 11, 2009,

which was closed due to discussion of classified information. Upon

consideration of Petitioner’s Motion for 30-Day Notice [Dkt. No.

191]    and   Emergency   Motion   Challenging   Protected   Information

Designation [Dkt. No. 192], the representations of the parties, and

the entire record herein, it is hereby

       ORDERED, that Petitioner’s Motion for 30-Day Notice is denied.

See Kiyemba v. Obama, 561 F.3d 509, 515 (D.C. Cir. 2009) (“[T]he

requirement     that   the   Government    provide   pre-transfer   notice

interferes with the Executive’s ability to conduct the sensitive

diplomatic negotiations required to arrange safe transfers for

detainees.”); and it is further

       ORDERED, that Petitioner’s Emergency Motion is denied without

prejudice; and it is further

       ORDERED, that parties shall report on the status of the case

by July 13, 2009, at 5:00 p.m.; and it is further
     ORDERED,   that   the   Government’s   oral   Motion   for   Stay   is

granted.   The case is stayed until July 14, 2009; and it is further

     ORDERED, that a Status Conference shall be held on July 14,

2009, at 10 a.m.




                                         /s/
June 11, 2009                           Gladys Kessler
                                        United States District Judge

Copies to:   Attorneys of Record via ECF




                                  -2-